DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
With respect to claim 1, claim 1 is allowed since Best et al. (US 2016/0104568), hereinafter referred to as Best, does not teach “a double wall sound shield including concentric a first roving and a second roving cylinder, the first roving cylinder positioned against the outermost layer but detached from the coil by a first airgap between the outermost layer and the first roving cylinder to reduce a structure-borne transmission of an acoustic energy or attached by ductsticks to the coil, wherein the second roving cylinder is placed at a distance from the first roving cylinder to form an acoustic cavity between two double walls of the first roving cylinder and the second roving cylinder . . . .” The following serves to highlight the shortcomings of Best, the closest art of record, in teaching claim 1. 
Best teaches an air core dry type reactor 10 comprising upper and lower spider units 14, 16 each comprising a plurality of series of arms 24, a coil including a plurality of winding layers 12, and an integrated sound shield assembly 40 configured to absorb sound radiated from the layers 12 (para. [0012], [0017], [0019]). The sound shield 40 comprises a sound absorbing layer 42, a layer 44 of sound barrier material extending around the sound absorbing layer 42, a series of flexible members 48 extending circumferentially about the outermost first layer 12’ to effectuate noise absorption (para. [0017]). Thus, in relation to claim 1, Best teaches “[a]n air core dry type power reactor comprising: upper and lower spider units each comprising a plurality of support arms extending radially outward from a central axis; a coil including a plurality of cylindrically shaped winding layers concentrically positioned about one another and with respect to the central axis, the plurality of cylindrically shaped winding layers including an outermost layer;” and “wherein the double wall sound shield further includes a plurality of sound absorbent panels to attenuate resonances.” However, Best does not teach an acoustic cavity that rests between a sound absorbing layer 42, a layer 44 of sound barrier material, a series of flexible members 48. Thus, claim 1 is allowed. Claim 11 is allowed for similar reasons as claim 1 and claims 2-10 and 12-20 are allowed for their dependencies on claims 1 and 11.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653